Exhibit 10.16
(EMISPHERE TECHNOLOGIES LOGO) [b77874b7787400.gif]

    240 Cedar Knolls Road
Cedar Knolls, New Jersey 07927
 
   
 
  Phone   973-532-8000
Fax       973-532-8115

October 22, 2009

     
To:
  Michael B. Targoff
40 West 57th Street
New York, New York 10019
 
   
Re:
  Revised Notice of Adjustment re: No. A7 Issued by Emisphere Technologies, Inc.
on September 23, 2005 (the “Warrant”)

Dear Warrant Holder:
     Please be advised that the notice of adjustment sent by Emisphere
Technologies, Inc. (the “Company”) on October 20, 2009 was incorrect as to
(a) the new exercise price and (b) the new share amount subject to the Warrant.
Pursuant to Section 7(j) of Warrant, in no event shall the exercise price be
reduced below $3.81. As a result, enclosed please find the revised notice of
adjustment relating to the Warrant which properly reflects the exercise price
limitation contained in Section 7(j) of the Warrant. Please do not hesitate to
contact us if you have any questions.

            Very truly yours,


EMISPHERE TECHNOLOGIES, INC.
      By:   /s/ Michael R. Garone         Michael R. Garone        Chief
Financial Officer     

 



--------------------------------------------------------------------------------



 



     
(EMISPHERE TECHNOLOGIES LOGO) [b77874b7787400.gif]
   
 
  240 Cedar Knolls Road
Cedar Knolls, New Jersey 07927
 
   
 
  Phone   973-532-8000
Fax       973-532-8115

October 22, 2009

     
To:
  Michael B. Targoff
40 West 57th Street
New York, New York 10019
 
   
Re:
  Adjustments to Warrant No. A7 Issued by Emisphere Technologies, Inc. on
September 23, 2005 (the “Warrant”)

Dear Warrant Holder:
     Pursuant to the terms of the Warrant, Emisphere Technologies, Inc. (the
“Company”) is required to provide you with notice upon any antidilution
adjustments. As described below, the Company has consummated certain financing
transactions (the “Transactions”) that result in a new exercise price of $3.81
for shares subject to the Warrant. Additionally, the Warrant now entitles you to
purchase from the Company up to a total of 420,081 shares of common stock, par
value $0.01 per share, of the Company (“Common Stock”).
     Prior to the Transactions, the Warrant entitled the holder to purchase up
to 402,138 shares (“Warrant Shares”) of Common Stock at an exercise price for
each share of Common Stock of $3.98. According to the terms of the Warrant,
certain antidilution adjustments are required to be made upon the occurrence of
certain events.
The Transactions
     On August 21, 2009, the Company completed the sale of 5,714,286 shares of
Common Stock and warrants to purchase up to 2,685,714 additional shares of
Common Stock in a registered offering (the “Registered Offering”). The shares of
Common Stock and warrants were sold together as units for a negotiated sales
price of $0.70. The Common Stock sold in the Registered Offering had a deemed
price of $0.54725 per share. The value of the warrant coverage for the warrants
sold in the Registered Offering was $0.15275. Based on the 47% level of warrant
coverage, the consideration received for a warrant to purchase one full share of
Common Stock is $0.325 ($0.15275 divided by 47%). The warrants are also subject
to an exercise price of $0.70 per share of common stock, resulting in a total
price for each share of Common Stock subject to the warrants of $0.325 plus
$0.70, or $1.025.
     Also on August 21, 2009, the Company completed the sale of 6,015,037 shares
of Common Stock and warrants to purchase up to 3,729,323 additional shares of
Common Stock in a private placement transaction (the “Private Placement”). The
shares of Common Stock and warrants were sold together as units for a negotiated
sales price of $0.665. The Common Stock sold in the Private Placement had a
deemed price of $0.4635 per share. The

 



--------------------------------------------------------------------------------



 



value of the warrant coverage for the warrants sold in the Private Placement was
$0.2015. Based on the 62% level of warrant coverage, the consideration received
for a warrant to purchase one full share of Common Stock is $0.325 ($0.2015
divided by 62%). The warrants are also subject to an exercise price of $0.70 per
share of common stock, resulting in a total price for each share of Common Stock
subject to the warrants of $0.325 plus $0.70, or $1.025.
     In connection with the Registered Offering, the Company issued warrants to
purchase up to 504,000 shares of Common Stock to Rodman & Renshaw, LLC, as
compensation for services rendered as the Company’s placement agent and
financial adviser (the “Rodman Warrant”). Each share of Common Stock subject to
the Rodman Warrant is exercisable at an exercise price of $0.875 per share.
Adjustment Calculations
     The calculations reflecting the antidilution adjustments required to be
made as a result of the Transactions are described below.
Adjustment to Exercise Price
     The Warrant provides that upon the issuance of Additional Shares of Common
Stock (as defined in the Warrant), without consideration or for a consideration
per share less than the exercise price in effect on the date of and immediately
prior to such issuance, the exercise price shall be reduced to a price
(calculated to the nearest cent) determined in accordance with the following
formula:

                 
 
  New Exercise Price = EP1    x    CS1 + AS1    
 
         
 
CS1 + AS2    

         
where
EP1
  =   the exercise price then in effect;
CS1
  =   the total number of shares of Common Stock outstanding immediately prior
to such issue calculated on a fully diluted basis, as if all convertible
securities had been fully converted into shares of Common Stock and any
outstanding options bearing an exercise price lower than the price at which the
Additional Shares of Common Stock were issued had been fully exercised as of
such date;
AS1
  =   the total number of Additional Shares of Common Stock that would have been
issued at the aggregate consideration received by the Company at the exercise
price in effect immediately prior to such issuance; and
AS2
  =   the total number of Additional Shares of Common Stock issued.

                                              Registered Offering   Private
Placement         Common           Common           Rodman Variables   Stock  
Warrants   Stock   Warrants   Warrants
EP1
  $ 3.98     $ 3.44     $ 3.22     $ 2.83     $ 2.63  
CS1
    30,341,078       36,879,864       36,055,364       42,894,901      
42,219,901  
AS1
    785,714       254,036       864,545       428,281       167,705  
AS2
    5,714,286       2,685,714       6,015,037       3,729,323       504,000  
New Exercise Price
  $ 3.44     $ 3.22     $ 2.83     $ 2.63     $ 2.61  

 

    NOTE: Actual calculations are based on unrounded amounts.

 



--------------------------------------------------------------------------------



 



     As calculated above, the new exercise price of the Warrant would have
decreased from $3.98 to $2.61 after giving effect to the Transactions. However,
Section 7(j) of the Warrant provides that the exercise price of the Warrant
shall not be reduced below $3.81 (as adjusted for stock splits, stock
combinations and similar events). Therefore, the new exercise price of the
Warrant is $3.81.
Adjustment to Share Number
     The Warrant provides that upon each adjustment of the exercise price, the
number of Warrant Shares shall be adjusted by multiplying such number of Warrant
Shares by a fraction, the numerator of which shall be the exercise price in
effect immediately prior to such adjustment and the denominator of which shall
be the exercise price in effect after giving effect to such adjustment.
     New Warrant Shares = WS1 x (EP1 / EP2)
      where
      WS1 = the Warrant Shares then in effect;
      EP1 = the exercise price then in effect; and
      EP2 = the exercise price now in effect.
     New Warrant Shares = 402,138 x ($3.98 / $3.81)
     New Warrant Shares = 420,081
     If you have any questions regarding this notice, please contact Michael R.
Garone by telephone at (973) 532-8005.

            Very truly yours,

EMISPHERE TECHNOLOGIES, INC.
      By:   /s/ Michael R. Garone         Michael R. Garone       Chief
Financial Officer     

 